Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) An antenna assembly comprising: 
a dielectric substrate; and 
a plurality of end fire antennas in a Yagi-Uda configuration positioned at edges of the dielectric substrate, wherein each of the end fire antennas comprises: 
an upper dipole pair; 
a lower dipole pair; and 
a metallic wall formed around a back and side areas of the upper dipole pair and the lower dipole pair; 
wherein the upper dipole pair is formed of a first set of parallel dipoles and the lower dipole pair is formed of a second set of parallel dipoles, the first set of parallel dipoles and the second set of parallel dipoles each being of a different length to support separate λ/2 resonance modes, wherein λ is a wavelength of a 5G frequency band.

17. (Currently Amended) An antenna assembly comprising: 
a dielectric substrate, wherein the dielectric substrate is a multi-layer Liquid Crystal Polymer (LCP) circuit board; 
a plurality of end fire antennas in a Yagi-Uda configuration positioned at edges of the dielectric substrate, wherein each of the end fire antennas comprises: 
an upper dipole pair; 
a lower dipole pair, 
wherein the upper dipole pair is formed of a first set of parallel dipoles and the lower dipole pair is formed of a second set of parallel dipoles, the first set of parallel dipoles and the second set of parallel dipoles each being of a different length to support separate λ/2 resonance modes, wherein λ is a wavelength of a 5G frequency band; 
a metallic wall formed around a back and side areas of the upper dipole pair and the lower dipole pair; 
a ground plane coupled to the lower dipole pair; 
a transmission line coupled to the upper dipole pair; and 
a device for dual polarized broadside radiations formed on a top surface of a center area of the dielectric substrate.

Examiner’s Statement of Reasons for Allowance
Claims 1, 6, 9-13 and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein each of the end fire antennas comprises: an upper dipole pair; a lower dipole pair; and a metallic wall formed around a back and side areas of the upper dipole pair and the lower dipole pair; wherein the upper dipole pair is formed of a first set of parallel dipoles and the lower dipole pair is formed of a second set of parallel dipoles, the first set of parallel dipoles and the second set of parallel dipoles each being of a different length to support separate λ/2 resonance modes, wherein λ is a wavelength of a 5G frequency band.” 
Claims 6 and 9-13 depend therefrom.
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of “wherein each of the end fire antennas comprises: an upper dipole pair; a lower dipole pair, wherein the upper dipole pair is formed of a first set of parallel dipoles and the lower dipole pair is formed of a second set of parallel dipoles, the first set of parallel dipoles and the second set of parallel dipoles each being of a different length to support separate λ/2 resonance modes, wherein λ is a wavelength of a 5G frequency band; a metallic wall formed around a back and side areas of the upper dipole pair and the lower dipole pair; a ground plane coupled to the lower dipole pair; a transmission line coupled to the upper dipole pair; and a device for dual polarized broadside radiations formed on a top surface of a center area of the dielectric substrate.”
Claims 17-20 depend therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845